R. R. Lamb, J.
(dissenting). I respectfully dissent. I cannot disagree with the record. The record demonstrates, as the prosecutor concedes, that the trial court did not state reasons why it thought a plea of nolo contendere was appropriate. I do not agree that we can read the trial court’s mind and place what we believe the trial court believed at the time of the plea taking on the record now. There is no need to interpret the plain meaning of GCR 1963, 785.7(3)(b) nor to claim that the rule was followed when in fact it was not.
I fully appreciate that this is an oversight by the trial court. Our Supreme Court has recognized that busy trial courts may occasionally overlook a portion of the plea-taking rule under the pressure confronting a trial court in dealing with a busy docket. The Supreme Court has provided a just, speedy method to obtain compliance and protect the integrity of the plea-taking proceedings. That method is to remand this matter to supplement the record.
While I agree with the conclusion reached by the majority as to what the trial court believed at the time the plea was taken, I cannot agree to ignore that which clearly appears on this record.
I vote to remand this case to the trial court for the judge to supplement the record by stating his reasons for accepting the plea of nolo contendere. *572The trial court should state its reasons for accepting the plea within 28 days of the release of this opinion and should advise the Court of Appeals by opinion of those reasons. The case should be held in abeyance pending the further actions of the trial court and if sufficient reasons are stated for accepting a plea of nolo contendere the defendant’s conviction should be affirmed.